PAGE, Justice
(dissenting).
I respectfully dissent. In concluding that the law enforcement officers had a reasonable, articulable suspicion of criminal activity, the court has retreated from the well-established principle that a defendant’s nervousness does not provide an officer with a reasonable suspicion of criminal activity. See, e.g., State v. Burbach, 706 N.W.2d 484, 490 (Minn.2005) (explaining that the officer’s testimony “that Bur-bach’s nervousness was significantly more than normal nervousness during a traffic stop” did not support a reasonable suspicion of criminal activity). Because the officers expanded the scope of the traffic stop without the reasonable, articulable suspicion of criminal activity required by State v. Fort, 660 N.W.2d 415 (Minn.2003), I would reverse the district court’s denial of appellant Brandon Smith’s suppression motion.
The court’s opinion describes many of the relevant facts. I therefore need only highlight the facts essential to my conclusion that the officers lacked a reasonable, articulable suspicion of criminal activity when they expanded the scope of the traffic stop by asking Smith whether he had “anything illegal or any weapons in th[e] car.”
At the omnibus hearing, Minnesota State Trooper Michael J. Gensmer testified as follows. Midway through the traffic stop, which was based on a speeding violation, Gensmer directed State Trooper Trainee David Ehrhardt to ask Smith whether he had “anything illegal or any weapons in th[e] car” because Gensmer found Smith’s behavior during the traffic stop to be “evasive” and “odd.” The behavior in question included: (1) pulling over to the shoulder of the highway before the officers activated the squad car emergency lights; (2) travelling from Illinois to meet someone at an American Legion bar in St. Paul, without knowing how to get to the bar; (3) shaking “very violently”— “way worse than anyone with Parkinson’s Disease”; and (4) explaining that his shaking was due to an undiagnosed medical condition that he had suffered from his entire life.1 Based on Smith’s above-described behavior, Gensmer told Ehrhardt, “[H]e’s probably hiding something in the car or he ha[s] some kind of criminal activity going on here.... ” Gensmer conceded at the omnibus hearing that he did not believe Smith was under the influence of alcohol or drugs.
On appeal, Smith contends the officers lacked a reasonable, articulable suspicion of criminal activity when they expanded the scope of the traffic stop by asking Smith whether he had “anything illegal or any weapons in th[e] car.” I agree.
Article I, Section 10, of the Minnesota Constitution mandates that an intrusion, which is not strictly tied to the circumstances that permitted the initial traffic stop, be supported by at least a reasonable, articulable suspicion of additional criminal activity. State v. Askerooth, 681 N.W.2d 353, 364-65 (Minn.2004); State v. Wiegand, 645 N.W.2d 125, 135 (Minn.2002). An investigation of the presence of weapons or narcotics has no connection to the purpose of a traffic stop that is based on a cracked windshield and a speeding violation. Fort, 660 N.W.2d at 419. A *356reasonable, articulable suspicion “must be ‘based on specific, articulable facts’ ” that allow an officer “ ‘to articulate at the omnibus hearing that he or she had a particularized and objective basis for suspecting the seized person of criminal activity.’ ” State v. Diede, 795 N.W.2d 836, 842-43 (Minn.2011) (quoting State v. Cripps, 533 N.W.2d 388, 391 (Minn.1995)). A defendant’s nervousness does not provide an officer with a reasonable, articulable suspicion of criminal activity, even when the nervousness is significantly more than normal nervousness during a traffic stop. Burbach, 706 N.W.2d at 490; see also Diede, 795 N.W.2d at 845-46 (explaining that “Diede’s nervousness in response to questioning by multiple police officers after her passenger had been arrested and her denial that she had seen Hanson toss something into the truck were not enough to establish reasonable suspicion that she possessed a controlled substance”); Wiegand, 645 N.W.2d at 137 (explaining that the officer’s observations of evasive and nervous conduct did not support an articu-lable suspicion of criminal activity when “the officer also testified that he did not conclude at the point that he determined to retrieve his dog that the driver was under the influence of anything”).
Applying our well-established caselaw to the facts of Smith’s case, I conclude that Smith’s behavior did not provide the officers with an objective basis to suspect that Smith was engaged in criminal activity. It is not illegal for an out-of-state traveler, who suffers from a medical condition like Parkinson’s Disease, to pull over to the side of the highway to input an address into his or her GPS.2 Perhaps more importantly, the State has never articulated, nor can I conceive of, any violation of the law that could be inferred from the behavior in question.
Characterizing Smith’s statement about his medical condition as “evasive” and his nervousness as “very violent,” the court concludes the officers had an objective basis to suspect that Smith was engaged in criminal activity. The court’s analysis is unpersuasive for two reasons. First, there was nothing evasive about Smith’s explanation of his medical condition. Second, we previously held in Burbach, 706 N.W.2d at 490, that a significantly unusual degree of nervousness does not provide an officer with a reasonable suspicion of criminal activity.
Because the record in this case demonstrates that the officers expanded the scope of the traffic stop without a reasonable, articulable suspicion of criminal activity, I would reverse the district court’s denial of Smith’s suppression motion. Consequently, I respectfully dissent.

. Before the expansion of the traffic stop, Smith told the officers that he had pulled over to the side of the highway to enter the American Legion address in his GPS.


. The court contends that it must defer to the district court’s finding that Smith's nervousness was not reasonable in the context of a traffic stop. Such deference is not warranted in this case because the district court’s nervousness finding is clearly erroneous. See State v. Ortega, 770 N.W.2d 145, 149 (Minn.2009) (explaining that the clearly erroneous standard controls our review of district court findings). A finding is clearly erroneous when there is no reasonable evidence to support the finding or when an appellate court is left with the definite and firm conviction that a mistake occurred. State v. Evans, 756 N.W.2d 854, 870 (Minn.2008). The record contains no reasonable evidence to support the district court’s finding that Smith was unreasonably nervous, especially when the only evidence regarding Smith's shakiness indicates that it was caused by an undiagnosed medical condition. Because the district court's nervousness finding is clearly erroneous, the court’s deference to that finding is unwarranted.